Case 2:20-cv-14243-KMM Document 1 Entered on FLSD Docket 07/16/2020 Page 1 of 12




         UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF FLORIDA
                             FT. PIERCE DIVISION


  DEBRA SILCK,
                                                       CIVIL COURT CASE NO.:

         Plaintiff,                                    19th Judicial Circuit Court Case No.:
  v.                                                   312019CA000759

  TARGET CORPORATION,

        Defendants.
  ____________________________________/

              DEFENDANT TARGET CORPORATION’S NOTICE OF REMOVAL
                     AND SUPPORTING MEMORANDUM OF LAW

         Defendant/Petitioner, TARGET CORPORATION (“TARGET”) by and through its

  undersigned counsel and pursuant to 28 U.S.C. §§1332, 1441, 1446, and Fed. R. Civ. P. 81(c),

  respectfully petitions the Court for Removal of the above-captioned civil action from the Nineteenth

  Judicial Civil Court in and for Indian River County, Florida to the United States District Court for

  the Southern District of Florida, Ft. Pierce Division [Exhibit 1: Civil Cover Sheet]. In support

  thereof, TARGET states as follows:

         1.           Plaintiff filed this state court action styled Debra Silck v. Target Corp., Case No.:

  312019CA000759, in the Nineteenth Judicial Circuit in and for Indian River County, Florida on

  September 25, 2019 alleging personal injuries as a result of a fall “when she encountered a rolled

  curb” as she existed the Vero Beach Target store on December 12, 2018. TARGET was served

  with the Complaint on October 2, 2019. [Ex. 2: Summons and Complaint: ¶7, 5].

         2.      On October 17, 2019, TARGET filed its Answer and Affirmative Defenses in

  response to Plaintiff’s Complaint. [Ex. 3 Target Answer].

         3.      Plaintiff, DEBRA SILCK (‘SILCK”), is a resident of Indian River County,

  Florida and is deemed a citizen of the state of Florida. [Ex. 2: ¶2]
Case 2:20-cv-14243-KMM Document 1 Entered on FLSD Docket 07/16/2020 Page 2 of 12




         4.       TARGET is a foreign corporation incorporated in the state of Minnesota with its

  principle place of business in Minnesota. TARGET is a citizen of the state of Minnesota [Ex. 4:

  Target Annual Report].

         5.       In support of her claim, SILCK’S Complaint asserts as follows:

         Plaintiff suffered bodily injury and resulting pain and suffering, disability,
         disfigurement, loss of capacity for the enjoyment of life, expense of hospitalization,
         medical and nursing care and treatment, loss of earnings, loss of ability to earn
         money, and aggravation of a previously existing condition. The losses are
         permanent and continuing, and Plaintiff will suffer the losses in the future. [Ex.2:
         ¶11]

         6.       SILCK’S Complaint seeks damages in excess of Fifteen Thousand Dollars

  ($15,000.00).

         7.       After lawsuit was filed, TARGET directed written discovery to SILCK by way of

  Request for Admissions, Interrogatories, and Request for Production.

         8.       In an effort to confirm the “amount in controversy” herein, TARGET propounded a

  Request for Admissions to SILCK on October 25, 2019 asking her to specifically admit/deny that

  she will/will not stipulate that she seeks damages in excess of/less than $75,000.00 and to

  admit/deny that her total damages, including past medical bills, future medical treatment, past pain

  and suffering, and future pain and suffering, exceed $75,000.00. SLICK responded by claiming

  “Plaintiff has made a reasonable inquiry and the information known or readily obtainable by her is

  insufficient to enable her to admit or deny.” Although SLICK admitted she directed a pre-suit

  settlement demand to Sedgwick on behalf TARGET seeking $150,000.00 in damages related to her

  fall at Target, she refused to unequivocally admit or deny that she was seeking $150,000.00 or more

  than $150,000.00 as compensation for the damages she sustained as a result of her fall. Rather,

  SLICK responded by claiming “Plaintiff has made a reasonable inquiry and the information known




                                                   2
Case 2:20-cv-14243-KMM Document 1 Entered on FLSD Docket 07/16/2020 Page 3 of 12




  or readily obtainable by her is insufficient to enable her to admit or deny.” [Ex. 5: SLICK’S Resp.

  to TARGET’S Request for Admission]

          9.      On November 25, 2019, SILCK served her Responses to TARGET’S Interrogatories

  and Request for Production. SILCK described in detail how the incident occurred averring as

  follows [Ex. 6: SILCK’S Interrog. Resp. No. 7]:

          I made a purchase and exited the store. While walking toward my vehicle, I stepped
          on an oddly constructed sidewalk with an unexpected change of elevation which
          caused me to fall.

          10.     TARGET’S Interrogatory Number 8 asked SILCK to describe in detail each act or

  omission on the part of any party to this lawsuit that she contends constituted negligence. In

  response SILCK averred as follows: [Ex. 6: No. 8]:

          The Defendant’s pedestrian route for access/egress contains a rolled curb with
          excessive sloping. The curb creates a dangerous walking condition. The Defendant
          failed to warn of the dangerous condition. Discovery is ongoing.

          11.     In her sworn Interrogatory Responses, SILCK describes her injuries caused by the

  incident at Target as follows [Ex. 6: No. 10]:

          Rib contusions, left wrist fracture, right ankle fracture. See medical records for
          additional details. Treatment is ongoing.

          12.     Per her Response to Interrogatory Number 11, SILCK was required to rent a

  mobility scooter due to the injuries she relates to her fall at Target. [Ex. 6: No.11]

          13.     On November 25, 2019, SILCK served her Responses to TARGET’S Request for

  Production. [Ex. 7: Plt’s Response to Request for Production]. Therein, she produced numerous

  medical records delineating the medical treatment she received to date.

          14.     A summary of SILCK’S medical conditions and the treatment she has received as

  documented in her medical records in response to discovery is as follows:




                                                      3
Case 2:20-cv-14243-KMM Document 1 Entered on FLSD Docket 07/16/2020 Page 4 of 12




      •  On December 12, 2018, SILCK presented to the emergency department at Indian River
         Hospital and reported injuries resulting from a trip and fall on a curb in a parking lot.
         SILCK complained of sharp, severe ankle pain 8/10, left hand pain, and head pain; she was
         unable to bear weight on her leg. SLICK reported falling onto her left side, striking her
         head, and hitting the left side of her face. A right ankle xray revealed an acute traumatic
         fracture of the distal fibula.
      • On December 13, 2018, SILCK was evaluated by orthopedic physician Dr. Steinfeld for
         complaints of aching left hand/wrist pain associated with swelling and severe, sharp,
         stabbing right ankle pain. Xrays revealed an avulsion fracture of SLICK’S right ankle and a
         fracture to the fourth metacarpal of her left hand. SLICK further reported muscle aches,
         weakness, arthralgias/joint pain, and back pain. SILCK was fitted for a cam walker boot
         and a left wrist cock-up splint; she was provided prescriptions for medications to manage
         her pain and symptoms. Durable medical equipment including a knee scooter was ordered to
         assist SLICK with mobility.
      • At her January 3, 2019 visit with Dr. Steinfeld, SLICK complained of continued pain to her
         wrist and ankle and advised she was now using a wheelchair. SLICK’S continued to report
         complaints of muscle aches, weakness, arthralgias/joint pain, and back pain. SLICK was
         provided a prescription for Tramadol to manage her pain and advised to start physical
         therapy.
      • SILCK followed-up with Dr. Steinfeld at regularly scheduled office visits. At her February
         25, 2019 visit, SLICK reported aching, severe right ankle pain which was aggravated by
         walking, back pain, and tenderness to her left wrist. SLICK wore an air cast to her ankle.
      • At her March 7, 2019 visit with Dr. Steinfeld, SILCK ambulated with an aircast applied to
         her ankle, she complained of continued severe, aching right ankle pain and she was advised
         to resume physical therapy to continue rehabilitation of her ankle injury.
      • At her March 20, 2019 physical therapy evaluation, SILCK complained of sharp right ankle
         pain since December 2018 associated with weakness; SILCK had stopped her activities,
         hobbies and exercise due to pain. SILCK ambulated with an antalgic gait. SILCK attended
         a structured course of physical therapy program with sessions recommended twice weekly
         for up to six weeks.
      • At her April 17, 2019 therapy session, SILCK reported moderate difficulty with housework,
         getting out of the bath, walking, lifting a bag of groceries from the floor, performing light as
         well as heavy activities around the house, and standing or sitting up to an hour.
       [Ex. 8: Medical Records1]

          15.    To back up her injuries and the extent of her medical conditions, SILCK produced

  16 photographs depicting her injuries, her left wrist donned in a brace, her right foot/leg supported

  in a walking book, and her use of a wheelchair as an assistive device. [Ex.9: Photos]


  1
    SILCK’S full medical records have not been included as an exhibit to this Removal Petition to
  protect her privacy. An unredacted copy of the records and health care liens are available for the
  Court upon request.


                                                    4
Case 2:20-cv-14243-KMM Document 1 Entered on FLSD Docket 07/16/2020 Page 5 of 12




         16.       On March 4, 2020, SILCK testified that in November 2019 she fell and hurt her

  back [Ex.10: Slick. Depo: P31, L17-25]. SILCK does not know what caused her fall as she just fell.

  [Ex.10: P32, L23-24; P33, L6]. Since her fall at Target, SLICK’S right foot “still bothers and hurts

  her.” SLICK’S “stride of walking has changed and its difficult to determine why.” [Ex.10: P37, 17-

  25; P38, L1-7]

         17.       In response to Request for Production Number 32, SILCK produced health

  insurance liens from Blue Cross and Blue Shield of Massachusetts (BCBS) and CMS/Medicare

  “relating to medical treatment she received as a result of the incident described in Plaintiff’s

  Complaint.” Per BCBS, SLICK’S medical charges and benefits are “subject to change.” [Ex.7:

  Redacted BCBS and Medicare lien produced by Plt. on 11/25/2019 in Response to RFP]. On June

  22, 2020, Counsel’s law firm provided an updated BCBS and CMS/Medicare lien to Undersigned

  disclosing medical billing of $63,659.31 related to SILCK’S December 12, 2018 fall at Target. Per

  the Procedure Code identified in BCBS billing documentation, SILCK underwent vertebral surgery

  at Vero Surgery Center on December 20, 2019. [Ex. 11: Redacted updated BCBS and Medicare lien

  provided by Plt. on 06/22/2020.]

         18.       Along with her medical records, billing documentation with charges to date totaling

  $63,659.31, and the 16 photographs depicting SLICK’S injuries, her wrist secured in a brace, her

  ankle and leg supported by an orthopedic boot, and her use of a wheelchair, in Response to

  TARGET’S Request for Production, SLICK also produced the five page detailed report of Building

  Inspector and Plans Examiner Christopher Zimmerman who “examined the accident site as to the

  liability of the owner and has evaluated the applicable Building Code and norms of good

  construction and maintenance.”     Inspector Zimmerman’s opinions and report is supported by 59

  photographs of the subject rolled curb several of which depict a leveler and measuring device,



                                                    5
Case 2:20-cv-14243-KMM Document 1 Entered on FLSD Docket 07/16/2020 Page 6 of 12




  detailed hand-written notes, Property Appraisal information, construction/site plans, and provisions

  of the Florida Building Code 2001 edition. Based thereon, Inspector Zimmer has opined that “the

  rolled curb created a dangerous walking condition that was not made readily apparent to SILCK, the

  curbing did not contain any definitive edge or any warnings of the excessive slope along her travel

  path which resulted in SLICK’S fall and serious injury.” [Ex.12: Zimmerman Report without

  attachments].

         19.      “The amount of damages suffered by a plaintiff in a personal injury case are

  uniquely within the knowledge of the claimant.” Sunrise Mills Limited Partnership v. Adams, 688

  So.2d 464 (Fla. 4th DCA 1997). Although SILCK contends the quantum of her damages is

  “premature,” the medical records and billing documents she has produced, the nature of her claimed

  injuries, and the report of Building Inspector Zimmerman demonstrate that SILCK and counsel

  have evaluated “TARGET’S liability,” the extent of SILCK’S claimed injuries, her medical

  treatment, and resulting pain and suffering. Consistent with Sunrise Mills, SILCK’S Complaint

  alleges that her damages exceed $15,000.00; she has also produced billing charges related to the

  December 12, 2018 incident totaling $63,659.31. Unquestionably, SILCK has a reasonable basis

  to determine the amount in controversy herein. “A plaintiff’s refusal to stipulate or admit that she

  is not seeking damages in excess of the requisite amount should be considered when assessing the

  amount in controversy.” White v. PDB State Farm Mut. Auto. Ins. Co., 2013 WL 6061890, (M.D.

  Fla. 2013), see also Green v. Wal-Mart Stores, 2014 WL 6792043, (N.D. Ala. 2014). SILCK’S

  equivocal and evasive Response to TARGET’S RFA is evidence in itself that the amount in

  controversy herein exceeds $75,000.00. See: PDB State Farm.

         20.      SILCK’S Complaint seeks damages in an amount in excess of $15,000.00. The

  Complaint further alleges that SILCK seeks damages for aggravation of a pre-existing condition,



                                                   6
Case 2:20-cv-14243-KMM Document 1 Entered on FLSD Docket 07/16/2020 Page 7 of 12




  pain, suffering, disability, disfigurement, loss of capacity for the enjoyment of life, expense of

  hospitalization, medical and nursing care and treatment. SILCK alleges that all of her injuries are

  permanent and/or continuing and that she will suffer from those losses in the future.

         21.      TARGET’S Notice of Removal has been filed within thirty (30) days of receipt of

  SLICK’S BCBS and CMS/Medicare health liens pursuant to the “other paper provision” of 28

  U.S.C. §1446.

         22.      Venue is proper in the Fort Pierce Division of this Court pursuant to 28 U.S.C.

  §1446 as the State Court Action originated in this venue.

         23.      Copies of all process, pleadings and Orders served on the defendant in the State

  Court Action are attached hereto as composite Exhibit 13 and therefore, are filed with this Court

  pursuant to U.S.C. §1446(a).

         24.      TARGET has paid the removal fee contemporaneously with the filing of this Notice

  of Removal.

         25.      Pursuant to 28 U.S.C. §1446(d), TARGET has provided a written notice of this

  Notice of Removal to Plaintiff’s counsel and has filed a Notice of Filing of this Notice of Removal

  with the State Court. A true copy of TARGET’S Notice of Filing of the Notice of Removal is

  attached as Exhibit 14.

                                     MEMORANDUM OF LAW

         26.      Removal of this action is based on diversity jurisdiction pursuant to 28 U.S.C.

  §1332, as complete diversity exists between the identified parties and the amount in controversy

  exceeds the statutorily mandated threshold of $75,000.00. Accordingly, this action is ripe for

  removal to this Court pursuant to 28 U.S.C. §1441 (a) and (b).




                                                    7
Case 2:20-cv-14243-KMM Document 1 Entered on FLSD Docket 07/16/2020 Page 8 of 12




         27.     As a predicate for removal, a removing defendant must demonstrate that the

  District Court has original jurisdiction of the action pending in state court. Leonard v. Kern, 651

  F. Supp. 263 (S.D. Fla. 1986). The burden is on the party requesting removal to federal court to

  show that it has met all of the applicable statutory requirements. Wright v. Continental Casualty

  Company, 456 F. Sup. 1075, 1078 (N.D. Fla. 1978). A defendant may introduce its own

  affidavits, declarations or other documentation to meet its burden. Pretka v. Kolter City Plaza II,

  Inc., 608 F. 3d 744 (11th Cir. 2010). In this Removal Petition, TARGET has met its burden and

  has fully complied with the statutory requirements for removal to federal court.

         28.     Diversity jurisdiction exists pursuant to 28 U.S.C. §1332, where there is complete

  diversity among the identified parties. Strawbridge v. Curtis, 7 U.S. 267 (1806). SILCK is a

  citizen of Indian River County, Florida. TARGET is a foreign corporation incorporated in the

  State of Minnesota with its principle place of business in Minnesota. TARGET is a citizen of the

  state of Minnesota. Therefore, this is an action between citizens of different states.

         29.     To meet its burden as to the amount in controversy, TARGET relies upon

  SILCK’S Complaint, SILCK’S equivocal and evasive Responses to TARGET’S Request for

  Admissions, SLICK’S Interrogatory Responses, SILCK’S Responses to Request for Production

  including over 150 pages of medical records, 16 photographs which depict her injuries, SLICK’S

  wrist encased in a brace, her ankle and leg supported with in an orthopedic boot, and her use of a

  wheelchair, billing documentation and expenses totaling $63,659.31, and the thorough and

  detailed liability analysis and report of Inspector Zimmerman.

         30.     SILCK alleges that TARGET is responsible for her personal injuries and seeks

  damages arising from the December 12, 2018 incident. In her Interrogatory Responses, SILCK

  identifies some of the medical providers who have treated her for the injuries which she relates to



                                                   8
Case 2:20-cv-14243-KMM Document 1 Entered on FLSD Docket 07/16/2020 Page 9 of 12




  the fall at Target. SILCK has produced numerous pages of medical records (along with color

  photographs) which delineate the medical treatment she has received, the extent of her injuries and

  the claimed severity of her complaints and permanent conditions. Per the medical records, SILCK

  was treated in the emergency department at Indian River Medical Center after the fall occurred,

  diagnostic imaging confirmed fractures to her right ankle and wrist, and she has undergone

  vertebral surgery. In spite of undergoing weeks of conservative therapy consisting of physical

  therapy, bracing, and medications, SILCK continued to be symptomatic, endure severe pain, and

  her activities are limited by her injuries.

          31.     In addition to the foregoing, SILCK seeks damages for aggravation of pre-existing

  injuries, pain, suffering, disability, disfigurement, loss of capacity for the enjoyment of life,

  expense of hospitalization, medical and nursing care and treatment. SILCK alleges that all of her

  injuries are permanent and/or continuing and that she will suffer from those losses in the future.

          32.     In evaluating the amount in controversy for purposes of jurisdiction, what is

  actually recoverable is irrelevant; instead, it is the amount Plaintiff is seeking, and therefore

  putting in controversy, that is determinative. Mullen v. GE, 2013 U.S. Dist. LEXIS 19676 (M.D.

  Fla. 2013). “The pertinent question is what is in controversy in the case, not how much the

  plaintiff is ultimately likely to recover.” Id. (emphasis contained within body of opinion).

          33.     In Mullen v. GE, 2013 U.S. Dist. LEXIS 19676 (M.D. Fla. 2013), Mullen filed

  her state court action seeking to recover damages “in excess of $15,000.00” from a slip and fall

  on ice which unexpectedly came from a refrigerator. GE timely removed the case to federal

  court relying upon the allegations in the Complaint and a pre-suit demand letter which revealed

  medical expenses of $54,824.41. Mullen filed a Remand Motion asserting as grounds therefore

  that her recoverable medical bills would be reduced to the amounts paid by Medicare (to a sum



                                                    9
Case 2:20-cv-14243-KMM Document 1 Entered on FLSD Docket 07/16/2020 Page 10 of 12




   less than which was less than $75,000.00); and his demand did not include a specific amount to

   resolve the case. In denying the Remand Motion, Judge Howard held that “for purposes of

   jurisdiction, what is actually recoverable is irrelevant; instead, it is the amount Plaintiff is

   seeking and therefore is putting in controversy, that is determinative.” In addition to the claimed

   medical expenses, the extent of Mullen’s injuries and the details of the medical treatment he

   received, Mullen claimed that his injuries were permanent and his Complaint sought recovery for

   pain and suffering, disability, loss of earnings, loss of ability to earn money and loss of capacity

   for enjoyment of live. The Complaint further asserted Mullen would continue to suffer such

   losses in the future. Finding the amount in controversy to be in excess of $75,000.00, Judge

   Howard affirmed that “the plaintiff’s likelihood of success on the merits is largely irrelevant to

   the court’s jurisdiction because the pertinent question is what is in controversy in the case, not

   how much the plaintiff is ultimately likely to recover.” Mullen (emphasis contained within body

   of opinion), quoting Amoche v. Guarantee Trust Life Ins. Co., 556 F.3d 41, 51 (1st Cir. 2009).

          34.     SILCK seeks damages in excess of $15,000.00 and her past medical bills total at

   least $63,659.31. As in Mullen, SILCK’S past medical bills are not the only source of her

   claimed damages. Based upon the allegations set forth in SILCK’S Complaint, her discovery

   responses, the details of her medical care and treatment and the diagnoses outlining the extent of

   her injuries, coupled with her claim for damages for pain and suffering, disability, disfigurement,

   loss of capacity for the enjoyment of life, expense of hospitalization, medical and nursing care and

   treatment, all of which SILCK claims are permanent or continuing in nature and will continue in

   the future, the amount in controversy exceeds $75,000.00.

          35.     Where, as here, SLICK has not pleaded a specific amount in damages in her

   Complaint, TARGET must prove by “a preponderance of the evidence that the amount in



                                                   10
Case 2:20-cv-14243-KMM Document 1 Entered on FLSD Docket 07/16/2020 Page 11 of 12




   controversy more likely than not exceeds the $75,000 jurisdictional requirement.” Tapscott v. MS

   Dealer Service Corp., 77 F. 3d 1353, 1357 (11th Cir. 1996). A removing defendant is not

   required to prove the amount in controversy beyond all doubt or to banish all uncertainty about

   it. Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744 (11th Cir. 2010). A defendant’s removal

   petition need include only a plausible allegation that the amount in controversy exceeds the

   jurisdictional threshold; the notice need not contain evidentiary submissions nor prove the

   amount. See: Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. St. 547 (2014);

   Schaefer v. Seattle Service Bureau, Inc., 2015 WL 6746614, (M.D. Fla. 2015). District courts

   are permitted to make reasonable deductions, reasonable inferences, and other reasonable

   extrapolations from the documents submitted in support of the removal and the Court may use its

   judicial experience and common sense in determining if a case meets the federal jurisdiction

   requirements. See Roe v. Michelin North America, Inc., 613 F.3d 1058 (11th Cir. 2010). The

   removal evidence herein demonstrates by a preponderance of the evidence that TARGET has

   met its burden as the amount-in-controversy in this matter exceeds the $75,000.00 threshold for

   invoking federal jurisdiction.

                                             CONCLUSION

          36.     This action is removable to federal court pursuant to 28 U.S.C. §1332 because

   there is diversity of citizenship between the parties and the amount in controversy exceeds the

   $75,000.00 threshold for federal jurisdiction. TARGET has met its burden to support removal,

   and this Court has original jurisdiction over the action.

          WHEREFORE, Defendant/Petitioner, TARGET CORPORATION, respectfully requests

   that this action should be removed to this Honorable Court, that this Court assume full




                                                    11
Case 2:20-cv-14243-KMM Document 1 Entered on FLSD Docket 07/16/2020 Page 12 of 12




   jurisdiction over the cause as provided by law, and that the Court should grant such further relief

   which is deemed just and appropriate.


                                       CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 16th day of July, 2020, I electronically filed the
   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
   document is being served this day on all counsel of record or pro se parties identified on the
   attached Service List in the manner specified, either via transmission of Notices of Electronic
   Filing generated by CM/ECF or in some other authorized manner for those counsel or parties
   who are not authorized to receive electronically Notices of Electronic Filing.

                                         DERREVERE STEVENS BLACK & COZAD
                                         2005 Vista Parkway, Suite 210
                                         West Palm Beach, Florida 33411
                                         Telephone: (561) 684-3222
                                         Facsimile: (561) 640-3050
                                         Email: jdd@derreverelaw.com

                                         BY: /s/ Jon D. Derrevere
                                         JON D. DERREVERE, ESQUIRE
                                         Florida Bar No: 0330132



                                           SERVICE LIST

                            DEBRA SILCK versus Target Corporation
                     United States District Court, Southern District of Florida
   Jon D. Derrevere, Esquire                            Jesse H. Larsen, Esquire
   E-mail: jdd@derreverelaw.com                         E-mail: jlarsen@verobeachinjurylaw.com
   Derrevere Stevens Black & Cozad                      Douglas W. Tuttle, Esquire
   2005 Vista Parkway, Suite 210
   West Palm Beach, FL 33411                            E-mail: dtuttle@verobeachinjurylaw.com
   Phone: (561) 684-3222                                Dana C. Larsen, Esquire
   Facsimile: (561) 640-3050                            E-mail: dlarsen@verobeachinjurylaw.com
   Attorney for Defendant,                              Tuttle Law P.A.
   Target Corporation                                   3617 20th Street
                                                        Vero Beach, FL 32960
                                                        Telephone (772) 563-0032
                                                        Attorney for Plaintiff, Debra Silck




                                                   12
